Thayer, J., dissenting:.
Because I disagree with the majority’s statement of the law relative to reasonable suspicion and their application of the law to the facts of this case, with the result that the degree of police corroboration required to satisfy the legal standard of reasonable suspicion has been raised to a higher level than required by existing law, I respectfully dissent.
Since, in my opinion, the majority insufficiently state the holdings in the federal cases cited, I find it necessary to give a brief overview of the law of investigatory stops made on the basis of an informant’s tip. The United States Supreme Court held in Adams v. Williams, *250407 U.S. 143, 147 (1972), that an informant’s tip may have enough indicia of reliability to justify a Terry stop, Terry v. Ohio, 392 U.S. 1 (1968), even though the tip would be insufficient to support an arrest or search warrant. In Illinois v. Gates, 462 U.S. 213, 238 (1983), the Court adopted a totality of the circumstances standard to be applied in determining whether an informant’s tip is sufficient to establish probable cause. In so doing, the Court abandoned the two-pronged test of Aguilar v. Texas, 378 U.S. 108 (1964), and Spinelli v. United States, 393 U.S. 410 (1969), but indicated that the informant’s veracity, reliability, and basis of knowledge would remain as important factors in determining the existence of probable cause. Gates, supra at 238-39. Most recently, the Court has held in Alabama v. White, 110 S. Ct. 2412, 2417 (1990), that an anonymous tip, corroborated by independent police work, has sufficient indicia of reliability to provide reasonable suspicion to make an investigatory stop. The informant’s veracity, reliability, and basis of knowledge are also relevant in the reasonable suspicion context. Id. at 2415.
The majority in the case before us state only a portion of the applicable law when they declare that “[t]he quantity of information needed to support reasonable suspicion is of course less than that required for probable cause.” The legal standard relative to reasonable suspicion also allows for a lesser quality of information. The Supreme Court has clearly stated that “[reasonable suspicion is a less demanding standard than probable cause not only in the sense that reasonable suspicion can be established with information that is different in quantity or content than that required to establish probable cause, but also in the sense that reasonable suspicion can arise from information that is less reliable than that required to show probable cause.” Alabama v. White, supra at 2416 (emphasis added). An investigating officer can therefore act, based upon reasonable suspicion, on information that is both less in quantity and less in quality, i.e., less reliable, than that required for probable cause.
As with probable cause, no bright line test can be established to determine when reasonable suspicion exists because of the many factual variables that occur when our citizens and law enforcement personnel interact. See Adams v. Williams, 407 U.S. 143, 147 (1972) (“[o]ne simple rule will not cover every situation”). The case law has, however, developed a legal framework within which the varying facts of each particular case must be analyzed. Central to this analysis is the degree of independent police corroboration of the information provided by an informant. See, e.g., United States v. McBride, 801 F.2d 1045 (8th Cir. 1986) (police corroborated license plate number *251and make of automobile indicated by anonymous tip; even though car located, four hours and forty-five minutes later, eight blocks from location indicated by tip, sufficient reasonable suspicion established); United States v. Childress, 721 F.2d 1148 (8th Cir. 1983) (informant alerted police to alleged drug sales by defendant at particular address; police corroboration of identity of defendant, automobile driven, and presence at address indicated, established sufficient objective facts to justify a stop); United States v. White, 648 F.2d 29 (D.C. Cir. 1981) (anonymous tip concerning drug transaction gave time and place of activity, described defendant and vehicle; once corroborated by police, supported Terry stop); Ojeda-Vinales v. Immigration & Naturalization Service, 523 F.2d 286 (2nd Cir. 1975) (anonymous tip that undocumented alien named Jose working as mechanic at given address, once corroborated by agents, established sufficient reasonable suspicion to justify a stop); United States v. Gorin, 564 F.2d 159 (4th Cir. 1977), cert. denied, 434 U.S. 1080 (1978) (anonymous telephone call that man at a particular bar had a gun, supported a stop because man was described with reasonable specificity and the tip was confirmed by the bar owner); United States v. Hernandez, 486 F.2d 614, 616-17 (7th Cir. 1973), cert. denied, 415 U.S. 959 (1974) (anonymous tip, describing automobile by year, model and license plate allegedly transporting Mexicans illegally into country, supported stop when automobile located on road indicated); United States v. Aldridge, 719 F.2d 368 (11th Cir. 1983) (anonymous informant described suspect’s automobile at particular location, car legitimately stopped one mile from site because details of tip corroborated).
The United States Supreme Court has recently addressed a situation similar to that in the case before us, involving an anonymous tip, and sustained a stop on facts far less substantial than the ones here. In Alabama v. White, 110 S. Ct. 2412, the police received an anonymous telephone tip providing the information that a woman named Vanessa White would leave apartment 235-C in the Lynwood Terrace Apartments building in a brown Plymouth station wagon with the right taillight lens broken, that, she would go to Dobey’s Motel, and that she would be in possession of cocaine contained inside a brown attaché case. Id. at 2414. The police saw a car fitting the given description parked outside the 235 building of the Lynwood Terrace Apartments, observed a woman leave the building with nothing in her hands, get into the car and drive in the direction of Dobey’s Motel. Id. The police stopped the car before it reached the motel. Id.
*252Despite the fact that the name of the woman was not verified, and that there was no check of the ownership of the car, or the precise apartment from which she left, or of ultimate destination, the Supreme Court held that when the woman was stopped, “the anonymous tip had been sufficiently corroborated to furnish reasonable suspicion that [she] was engaged in criminal activity.” Id. at 2416. The information corroborated by the police included the description of the automobile and that the car was travelling “the most direct route possible” to the motel. Id. at 2417. Although the police officer testified that the informant gave a particular time when the suspect would leave the apartment, he did not indicate what that time was. Id. at 2417. The Court nonetheless concluded that, because the officer put the 235 building under surveillance immediately after receiving the call and a woman emerged “not too long thereafter,” this must have occurred within the time period indicated by the informant. Id.
This falls far short of the information known to the police in the case before us. We know here that the basis of the informant’s knowledge was personal because he alleged that he had seen four pounds of marijuana in the trunk of Kennison’s car. The police confirmed that: the described car belonged to Kennison; Kennison in fact left work at 3:00 p.m., when the informant said she would leave; Kennison went home, as was predicted, where she was observed and personally identified by Captain Brackett; she then left her house, as the informant also predicted; and she travelled a short distance in the described automobile before she was stopped. Based on these facts alone, the corroboration by the police is significantly greater than that in Alabama v. White.
The majority conclude, based on the language in Alabama v. White, that because the informant made predictions of the defendant’s future behavior that were “hardly remarkable,” the fact that the predictions were made has no bearing whatsoever on the issue of his reliability. The Court in White, however, merely distinguishes between information which anyone could predict because it existed at the time of the tip, for example describing a particular car or reciting a license plate number, and information which the “general public” would have no way of knowing because it had not yet taken place. Alabama v. White, 110 S. Ct. at 2417. There is no additional requirement that this latter type of prediction be “remarkable.” A prediction of future behavior which actually occurs as predicted is sufficient.
*253The majority make much of the fact that because the informant’s predictions that Kennison would leave work and go home and later go out were “mundane, innocent facts easily available to co-workers or friends,” such predictions did not indicate that this particular informant had inside information. However, these facts are not known to the general public but rather are the type the White Court refers to as being known to those having a “special familiarity” with the individual, which is an element to be considered on the issue of reliability. Co-workers and friends certainly would be in the class of those having a special familiarity with the suspect’s affairs. Furthermore, “it is immaterial that the details corroborating an informant’s tip are as consistent with innocent conduct as with illegal activity . . . [T]he choice for police is between making limited investigatory stops and ignoring citizen tips.” United States v. McBride, 801 F.2d 1045, 1047 (citations omitted). Numerous courts have upheld stops justified only by anonymous tips corroborated by observation of innocent details. See, e.g., United States v. Andrews, 600 F.2d 563 (6th Cir. 1979); United States v. Sierra-Hernandez, 581 F.2d 760 (9th Cir.), cert. denied, 439 U.S. 936 (1978); United States v. Jones, 599 F.2d 1058 (9th Cir. 1979); United States v. Gorin, 564 F.2d 159 (4th Cir. 1977), cert. denied, 434 U.S. 1080 (1978).
However, in addition to the fact that, in the case before us, the informant’s tip was based on personal knowledge and that information contained in the tip was corroborated, including the suspect’s future behavior, the police were acting on the knowledge that prior reports had been made to the police department that marijuana had been observed in Kennison’s truck, that Kennison was known to associate with drug users and sellers, and one of the officers had personal knowledge that she had been present at a drug arrest of persons in a car in which she was a passenger. The majority reject the significance of this information on the ground that it was stale. While that may be true under a probable cause analysis, the information is relevant in determining whether the lesser reasonable suspicion standard was met. This information, viewed in the totality of the circumstances and in light of the police officers’ experience, provided enough facts to support “the reasonable conclusion that some type of criminal activity [was] taking place or [was] about to take place.” Millwood v. State, 527 A.2d 803, 805 (Md. App. 1987).
Firsthand knowledge of the informant and independent police corroboration of the specifics of the tip are critical factors in the legal framework for determining whether an anonymous informant was honest enough and well-informed enough to justify the stop. See Ala*254bama v. White supra. In cases such as the one before us, the proper focus to determine if there exists reasonable suspicion is not, as suggested by the majority in citing State v. Pellicci, on whether the informant’s tip falls just short of establishing probable cause, but, rather, on whether it is “completely lacking in indicia of reliability.” Williams, 407 U.S. at 147.
Under our State Constitution, this court has accepted the holding in Terry v. Ohio, see State v. Brodeur, 126 N.H. 411, 493 A.2d 1134 (1985), and we apply the totality of the circumstances analysis in determining the validity of information supplied by an informant. See State v. Carroll, 131 N.H. 179, 186, 552 A.2d 69, 74 (1988); State v. Hazen, 131 N.H. 196, 200, 552 A.2d 77, 79 (1988). In State v. Parker, 127 N.H. 525, 529, 503 A.2d 809, 811 (1985), this court specifically recognized that State and federal constitutional law, with regard to investigative stops, are identical. The defendant here did not argue, nor do the majority discuss or analyze the issue, that the result should be different under the New Hampshire Constitution.
Because there was independent police corroboration of those aspects of the informant’s tip capable of objective corroboration, and the informant indicated a personal basis of knowledge, the facts in this case indicate that there were sufficient indicia of reliability to the informant’s tip to justify the investigatory stop of the defendant’s car. I would, therefore, affirm the trial court’s finding that the stop was supported by reasonable suspicion.
After considering oral argument, appropriate pleadings, and the trial court’s order relative to defendant’s allegations that a promise made by the State regarding leniency in sentencing in exchange for her cooperation was breached and that the police search of her vehicle otherwise violated her constitutional rights, I could not find that the trial court erred in its ruling. Accordingly, I would affirm the conviction.